Citation Nr: 0511812	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for arteriosclerotic 
heart disease.

3.  Entitlement to service connection for irritable bowel 
syndrome with spastic colon and diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran




REMAND

The veteran served on active duty from July 1958 to July 
1963, from July 1964 to March 1967, and from October 1974 to 
October 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, denied 
the benefits sought on appeal.

The record reflects that the veteran requested a hearing 
before the Board, but due to a change in representation was 
unable to have his appeal properly prepared for a video 
conference scheduled before the Board in January 2005.  The 
veteran timely requested that a hearing before the Board be 
rescheduled for good cause shown.  In correspondence received 
in April 2005, the veteran specifically requested that he be 
scheduled for a personal hearing before the Board to be held 
at the RO servicing his claims in St. Petersburg, Florida.

Therefore, in an effort to assist the veteran in fully 
developing his claims, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
the following action:

Schedule the veteran for a hearing before 
the Board to be held at the RO.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




